Citation Nr: 1424418	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-29 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 1, 2011, for the inclusion of the Veteran's current spouse as a dependent for VA purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from May 1981 to June 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida.


FINDING OF FACT

The RO did not receive actual notice regarding the Veteran's marriage to his current spouse until February 28, 2011.


CONCLUSION OF LAW

An effective date prior to March 1, 2011, for the addition of the Veteran's current spouse as his dependent is not warranted.  38 U.S.C.A. §§ 5101, 5110, 5124, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.4, 3.204, 3.213, 3.31, 3.401 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to an effective date earlier than March 1, 2011, for the addition of his current spouse as his dependent.  In this regard, he believes that his effective date should date back to the date he notified his VA Medical Center in January/February/March 2009 of his marriage by updating his emergency contact information and naming her as his emergency contact.

In this case, the basic facts are not in dispute.  Because the application of the law to the undisputed facts is dispositive of this appeal, VA's duty to notify and assist is not applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

In this regard, the Veteran and his representative claim that the appellant's December 2008 to February 2011 records from his VA Medical Center should be obtained and associated with the claims file prior to the Board's adjudication of the appeal.  Specifically, they claim that these records should be obtained because the appellant updated his emergency contact information with the VA Medical Center at some time between January 2009 and March 2009, naming his current spouse as his emergency contact, and this action served to place the RO on notice of his marriage to his current spouse for VA dependency purposes.   

However, as will be explained in more detail below, nothing in VA's laws and regulations allow a claimant to place the RO on notice as to a new dependent by updating his emergency contact information with his VA Medical Center.  See 38 U.S.C.A. §§ 5101, 5110, 5124, 7104; 38 C.F.R. §§ 3.1(p), 3.4, 3.204, 3.213, 3.31, 3.401.  Therefore, the Board finds that it has no duty to request additional records from the VA Medical Center before adjudicating the current appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  

The law and regulation governing the effective date of increased compensation due to dependency is found at 38 U.S.C.A. § 5110(f) and 38 C.F.R. § 3.401(b).  In this regard, the Board notes that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  

An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).  

An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a Veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 3.4(b)(2).

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) Date of claim.  This term means the following, listed in their order of applicability: (i) Date of Veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise (ii) Date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request.  (2) Date dependency arises.  (3) Effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action.  (4) Date of commencement of Veteran's award.  38 C.F.R. § 3.401(b).

The earliest date for commencement of payment of an additional award of compensation for a dependent spouse is the first day of the month following the effective date.  38 C.F.R. § 3.31. 

Additionally, the Board observes that, for the purpose of determining entitlement to additional compensation for dependents, VA will accept the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant.  In addition, a claimant must provide the Social Security number of any dependent on whose behalf she is seeking benefits.  38 U.S.C.A. § 5124(a), (b); 38 C.F.R. § 3.204(a)(1).  VA shall require corroborating evidence to verify a marriage where: the claimant does not reside within a state; the claimant's statement on its face raises a question of its validity; the claimant's statement conflicts with other evidence of record; or, there is a reasonable indication, in the claimant's statement or otherwise, of fraud or misrepresentation of the relationship in question.  38 U.S.C.A. § 5124(c); 38 C.F.R. §§ 3.213(a), 3.204(a)(2).  Failure to furnish the higher class of evidence, however, does not preclude the acceptance of a lower class if the evidence furnished is sufficient to prove the point involved.  38 C.F.R. § 3.204(b). 

In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has found that while acceptance of a claimant's written statement may be evidence of the existence of a dependent, it is only acceptable when it contains specific, required information.  See McColley v. West, 13 Vet. App. 553, 557 (2000).

With the above laws and regulations in mind, the Board notes that a February 2005 rating decision granted the Veteran a 60 percent rating for hypertension, effective from July 1, 2001, making his combined evaluation for compensation purposes 90 percent from July 1, 2001, and 100 percent from October 22, 2002.

In the November 2005 notification letter accompanying the February 2005 rating decision, the appellant was notified that VA was paying him as a Veteran with four dependents because of his spouse and children.  

In a December 2005 statement to the RO, the Veteran notified VA that that he was divorced and his ex-wife needed to be removed as a dependent but he still had four dependent children.

In a September 2006 decision, the RO thereafter notifyed the claimant that it was paying him as a Veteran with two dependents because it had removed his ex-wife as a dependent and had removed two of his children as dependents either because of graduating or turning 18.  

In an October 2010 decision, the RO after receiving school attendance information from the claimant about one of his children in September 2010, notified him that VA was paying him as a Veteran with one dependent. 

On February 28, 2011, the RO received a VA Form 21-686c, Declaration of Status of Dependents, along with a VA Form 21-0538, in which he notified VA for the first time of his having re-married in December 2008.  This notice included, among other things, the full name and Social Security number of his new spouse. 

In a June 2011 decision, the RO notified the claimant that it was adding his new spouse as a dependent effective from March 1, 2011, and it was paying him as a Veteran with two dependents. 

The current appeal ensued.  

As noted above, the Veteran and his representative claim that the Veteran's new spouse should have been added as a dependent effective January/February/March 2009 because this is the date that he updated his emergency contact information with the VA Medical Center naming her as his emergency contact.

However, the Board finds that nothing in the above laws and regulations allows a claimant to place the RO on notice as to a new dependent by updating his emergency contact information with his VA Medical Center.  See 38 U.S.C.A. §§ 5101, 5110, 5124, 7104; 38 C.F.R. §§ 3.1(p), 3.4, 3.204, 3.213, 3.31, 3.401.  Accordingly, the Board finds that the "date notice is received of the dependent's existence," is the date that such notice is received by the RO.  See 38 C.F.R. § 3.401(b).

In this regard, the Board finds that following issuance of the November 2005 notice of the February 2005 rating decision, the February 28, 2011, VA Form 21-686c is the first time that the Veteran ever notified the RO that he had again married despite the fact that in November 2005, September 2006, and October 2010 the RO mailed him decisions specifically addressing the number of dependents used in calculating his rate of compensation.  Moreover, the February 28, 2011, VA Form 21-686c was not received by the RO within one year of the RO's November 2005 notice of the February 2005 rating decision.  In fact, the Veteran had not even remarried at this time.  In addition, the effective date assigned for the addition of the Veteran's dependent spouse was the first day following the month of the receipt of this information, or March 1, 2011.  By regulation, this is the earliest effective date that can be assigned.  See Sabonis, supra.  Accordingly, entitlement to an effective date earlier than March 1, 2011, for the addition of the Veteran's current spouse as his dependent is denied.  


ORDER

Entitlement to an effective date earlier than March 1, 2011, for the addition of the Veteran's current spouse as his dependent for VA purposes is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


